Title: From James Madison to Thomas Auldjo, 9 January 1806 (Abstract)
From: Madison, James
To: Auldjo, Thomas


                    § To Thomas Auldjo. 9 January 1806, Department of State. “I enclose a copy of a letter from Capt. Stephen Merrihew, stating that your Consular Agent at Portsmouth, also acts as prize Agent for the Vessel which captured and sent his into that port. As it would be contrary to his most obvious duty for any Consul or Agent of the United States to interfere in the incidents of the war, more especially when they are made to press upon our commerce, you will be pleased to inquire into this allegation, and if you find it well founded, to withdraw from the Agent the authority by which he acts.”
                